

116 HR 2341 IH: To direct the Postmaster General to modify any hard copy change of address form used by the United States Postal Service so that such form contains a reminder that any individual using such form should update the individual’s voter registration as a result of any change in address.
U.S. House of Representatives
2019-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2341IN THE HOUSE OF REPRESENTATIVESApril 18, 2019Mr. Rouda introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct the Postmaster General to modify any hard copy change of address form used by the United States Postal Service so that such form contains a reminder that any individual using such form should update the individual’s voter registration as a result of any change in address. 
1.Use of Postal Service hard copy change of address form to remind individuals to update voter registration 
(a)In generalNot later than 1 year after the date of the enactment of this Act, the Postmaster General shall modify any hard copy change of address form used by the United States Postal Service so that such form contains a reminder that any individual using such form should update the individual’s voter registration as a result of any change in address. (b)ApplicationThe requirement in subsection (a) shall not apply to any electronic version of a change of address form used by the United States Postal Service.  
